      Case 2:21-cv-04910-VAP-PLA Document 11 Filed 09/10/21 Page 1 of 1 Page ID #:88




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No. CV 21-4910-VAP (PLA)                                                     Date September 10, 2021

Title:   James W. Menefield v. J. Anderson, et al.


                                                                                  G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE                PAUL L. ABRAMS
                                                                                  : MAGISTRATE JUDGE


                                                          N/A                                          N/A
         Deputy Clerk                             Court Reporter / Recorder                         Tape No.

ATTORNEYS PRESENT FOR PLAINTIFFS:                              ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                       NONE


PROCEEDINGS:              (IN CHAMBERS)

Pursuant to this Court’s Order of June 25, 2021, plaintiff was ordered to file a Notice of Current Address no
later than July 16, 2021. To date, a Notice of Current Address has not been filed with the Court. Accordingly,
no later than October 1, 2021, plaintiff is ordered to show cause why this case should not be dismissed for
failure to prosecute and failure to comply with a court order. Filing of the Notice of Current Address on or
before October 1, 2021, shall be deemed compliance with this Order to Show Cause.




cc:      James W. Menefield, Pro se


                                                                                Initials of Deputy Clerk   ch


CV-90 (10/98)                                  CIVIL MINUTES -       GENERAL
